DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits such as “reducing complexity”.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 19 subject matter “making at least a portion of said first record available being performed through a Universal Resource Identifier” does not have proper antecedent basis in the specification. Claim 20 subject matter “receiving payment from said first user prior to said making at least a portion of said first record available to said user” does not have proper antecedent basis in the specification. Claim 21 subject matter “first insect trap having a sale price comprising a setting of said pest analysis counter comprising at least one of said permitted analyses” does not have proper antecedent basis in the specification. Examiner suggests as a correction, to amend the specification to include these phrases so that the specification provides proper antecedent basis for the claimed subject matter. 
Claim Objections
Claims 12-14, 18-20, and 23-24 are objected to because of the following informalities:  
Claims 12-14, 18, and 23-24, line 1, “claim #, said” should be changed to claim #, wherein said--.
Claim 19, line 1, “further said making” should be changed to --wherein said presenting--.
Claim 20, line 3, “said user” should be changed to --said first user--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “further said making at least a portion of said first record available being performed through a Universal Resource Identifier”. The term “further” implies the claim is adding an additional step to the previously stated method. It is unclear, since it appears the claim is referring to a previous step. For examination purposes, Examiner will read the claim portion as “wherein said presenting at least a portion of said first record available being performed through a Universal Resource Identifier”. 
Claim 21 recites the limitation “further comprising: said first insect trap having a sale price comprising at least one of said permitted analyses”. The term “further” implies the claim is adding an additional step to the previously stated method or adding and additional component that was not cited in a prior claim. Further, it is unclear as to how the sale price comprises “at least one of said permitted analyses” since the sale price is solely a monetary amount. Is the applicant trying to state that the cost of the first insect trap is set based on the fact that the first insect trap includes at least one of said permitted analyses? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freudenberg et al. (US 10417780) in view of Deering et al. (US 11083183) and further in view of Kaye et al. (US 2021/0392866).
Regarding claim 11, Freudenberg et al. discloses a method performed by at least one computer processor (summary of example embodiments refer to a processor of a mobile computing device and/or (1002)), said method comprising: storing, by said at least one computer processor, an identifier for a first insect trap in an electronic database as a first record (Figs. 2-6 shows a stored identifier for the insect trap, equipment/location), said first side comprising an adhesive pad for capturing insects (trap (010) includes glue (adhesive) boards); receiving, by said at least one computer processor, an image comprising said first insect trap (010), said image comprising at least a portion of said adhesive pad (Fig. 2 shows glue board, col. 5, lines 6-12); transmitting at least a portion of said image to a pest classification mechanism and receiving a pest classification from said pest classification mechanism (col. 5, lines 59-67); storing said pest classification in said first record (Fig. 8B, col. 6, lines 12-16); and presenting at least a portion of said first record available to a first user on a first user interface, said portion comprising said pest classification (Fig. 8B, col. 6, lines 12-16).  
Freudenberg et al. does not explicitly disclose said first insect trap having a machine-readable version of said identifier on a first side, said image comprising said machine-readable version of said identifier, and determining, by said at least one computer processor, that said machine-readable identifier corresponds with said first insect trap.
Deering et al. teaches said first insect trap having a machine-readable version of said identifier on a first side (col. 20, lines 28-46), said image comprising said machine-readable version of said identifier (col. 25, line 65 – col. 26, line 9), and determining, by said at least one computer processor, that said machine-readable identifier corresponds with said first insect trap (col. 20, lines 28-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freudenberg et al. to include a machine-readable version of said identifier in order to verify information is coming from the correct source, and further, the determining of the correct identifier helps with the automation of the process.
Kaye et al. teaches an insect trap having a machine-readable version of said identifier (70) on a first side, said first side further comprising an adhesive pad (32) for capturing insects (both on side shown in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the adhesive pad and machine-readable version of said identifier of Freudenberg et al. modified by Deering et al. to have both the adhesive pad and machine-readable version of said identifier on one side as taught by Kaye et al. in order to provide an identification reference and performance characteristic specific to the adhesive pad (Kaye et al.: paragraph [0069]). Please note, because of the placement of the machine-readable version of the identifier on the adhesive pad as shown in Fig. 1 of Kaye et al., in the combination of references the image necessarily comprises the machine-readable version of the identifier and at least a portion of the adhesive pad.  
Regarding claim 13, Freudenberg et al. as modified by Deering et al. and Kaye et al. teaches (references to Freudenberg et al.) said pest classification mechanism being a fully automated pest classification mechanism (col. 5, lines 3-6).    
Regarding claim 14, Freudenberg et al. as modified by Deering et al. and Kaye et al. teaches (references to Freudenberg et al.) said pest classification mechanism being at least partially manual (col. 4, lines 64-67).
Claims 15-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Freudenberg et al. (US 10417780) in view of Deering et al. (US 11083183) and Kaye et al. (US 2021/0392866), and further in view of Chyun (US 7401436).
Regarding claim 15, Freudenberg et al. as modified by Deering et al. and Kaye et al. does not explicitly teach the method further comprising: said first record having a pest analysis counter representing a number of permitted analyses for said first insect trap; said storing said classification in said first record comprising changing said pest analysis counter.
Chyun teaches a first record having a pest analysis counter representing a number of permitted analyses for said first insect trap (col. 6, lines 29-51, determination of how many uses/time for the birdlime (insect capture mechanism)); said storing said classification in said first record comprising changing said pest analysis counter (col. 6, lines 29-51, storing data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freudenberg et al. as modified by Deering et al. and Kaye et al. to include a pest analysis counter and storing said classification in said first record comprising changing the pest analysis counter as taught by Chyun in order to have a determined amount of analyses before the need to replace is stored to reduce the amount of replacements thereby reducing costs.
Regarding claim 16, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) further comprising: when said pest analysis counter indicates that no analyses are available, not executing said pest classification mechanism (col. 14, lines 58-61).
Regarding claim 17, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Chyun) further comprising: when said pest analysis counter indicates that no analyses are available, transmitting a message to said first user (col. 14, liens 1-24).
Regarding claim 18, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) said storing an identifier being performed after said receiving said image (col. 14, lines 1-24).
Regarding claim 19, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) the method further said making at least a portion of said first record available being performed through a Universal Resource Identifier (col. 11, lines 8-61, teaches web pages, which would be through a Universal Resource Identifier, and levels of access for the customer).
Regarding claim 20, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) the method further comprising: receiving a payment from said first user prior to said making at least a portion of said first record available to said user (Fig. 10, col. 18, line 49 – col. 19, line 36).
Regarding claim 21, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) further comprising: said first insect trap having a sale price comprising a setting of said pest analysis counter comprising at least one of said permitted analyses (col. 9, lines 38-58, payment/billing based on activity, specific maintenance, etc.).
Regarding claim 22, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Chyun) further comprising: determining that said first insect trap is to be replaced and causing a second insect trap to be installed (col. 5, line 63 – col. 6, line 3).
Regarding claim 24, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) said causing said second trap to be installed comprising sending a message to said first user to replace said first trap with said second trap, said second trap having a second identifier (col. 21, lines 17-24, replacement as a message for the first user, since each system has a separate identifier, the second trap will have a second identifier).
Regarding claim 25, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun teaches (references to Deering et al.) further comprising associating said second identifier with said first record (col. 31, lines 44-59, that new identifier of the second trap will be added to the account information, i.e. first record).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Freudenberg et al. (US 10417780) in view of Deering et al. (US 11083183), Kaye et al. (US 2021/0392866), and Chyun (US 7401436), and further in view of Bayer Aktiengesellschaft (JP 2020517020, hereinafter “Bayer”, machine translation attached).
Regarding claim 23, Freudenberg et al. as modified by Deering et al., Kaye et al.,  and Chyun does not explicitly teach said causing said second trap to be installed comprising shipping said second trap to said first user. 
Bayer teaches said causing said second item to be installed comprising shipping said second item to said first user (lines 3362-3368, shipment to user of item). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Freudenberg et al. modified by Deering et al., Kaye et al., and Chyun to include shipping of said second trap as taught by Bayer, in order to replace the trap when necessary while not dealing with inventory needs. Please note in the combination, the second item is the second trap as taught by Freudenberg et al. as modified by Deering et al., Kaye et al., and Chyun.
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
With respect to the specification objection arguments by applicant regarding the abstract, the abstract is not to include comparisons and purported merits, by stating “reducing complexity” you are providing a purported merit compared to prior art. Therefore, the specification objection is maintained. With respect to the specification objection regarding antecedent basis, according to section 608.01(o) of the MPEP, “the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import”. Claim language that is provided with the initial filing of the application is part of the initial disclosure, therefore not new matter, however, it does need to be provided in the descriptive portion of the specification. Therefore, the specification objection is maintained.        
With respect to the claim objection arguments by applicant against the use of the term “wherein” for the dependent claims, examiner notes these are dependent claims, therefore, there should be a limiting effect to the language in the claims from the independent claim, otherwise they would be improper dependent claims. Here, the dependent claims are providing more detail to an element already required. The addition of the term “wherein” in this situation is a mere formality. Note the format of the claims in the patents cited. Therefore, the claim objections are maintained. 
With respect to the 35 U.S.C. 112(b) claim rejections, clarification on both the rejection to claim 19 and claim 21 are made above.  
Applicant’s arguments with respect to the 35 U.S.C. 103 claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643